DETAILED ACTION
Claims 1-20 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The claims fall within at least one of the four categories of patent eligible subject matter. The claimed invention is directed to identifying a person by image and determining historical visiting information and frequency of the person without significantly more.
Step
Analysis
1: Statutory Category?
Yes – Process (claims 1-15), Apparatus (claims 16-20)
2A – Prong 1: Judicial Exception Recited?
Yes – The claims recite:
[Claim 1]	A method of data processing, comprising:
performing image identification processing on an acquired image to obtain person identity information of a person comprised in the image;
	acquiring historical visiting information corresponding to the person identity
information;
	determining visiting frequency information of the person according to the historical visiting information corresponding to the person identity information; and
	determining label information of the person based on the visiting frequency
information of the person.
[Claim 2]	wherein acquiring the historical visiting information corresponding to the person identity information comprises:

	acquiring the historical visiting information corresponding to the person identity information based on the identity type corresponding to the person identity information.
[Claim 3]	wherein acquiring the historical visiting information corresponding to the person identity information based on the identity type corresponding to the person identity information comprises:
	in response to that the identity type of the person is the customer, acquiring historical visiting information of the person, who corresponds to the person identity information, at a current visiting place.
[Claim 4]	wherein acquiring the historical visiting information corresponding to the person identity information based on the identity type corresponding to the person identity information comprises:
	in response to that the identity type of the person is the member, acquiring historical visiting information of the person, who corresponds to the person identity information, in at least a part of places in a set to which a current visiting place belongs.
[Claim 5]	wherein the visiting frequency information of the person comprises at least one of: the number of visiting times of the person within a preset time period, and a time interval between the latest visiting time of the person and current time.
[Claim 6]	wherein determining the label information of the person based on
the visiting frequency information of the person comprises:
	in response to that the number of visiting times of the person within a preset time period is greater than or equal to a first threshold, determining that the label information of the person indicates a high frequency.
[Claim 7]	wherein determining the label information of the person based on the visiting frequency information of the person comprises:
	determining the label information of the person based on the visiting frequency information of the person and an identity type of the person.
[Claim 8]	wherein determining the label information of the person based on the visiting frequency information of the person and the identity type of the person comprises:
	in response to that a time interval between the latest visiting time of the person and current time exceeds a second threshold, determining the label information of the person based on the visiting frequency information of the person and the identity type of the person.
[Claim 9]	wherein determining the label information of the person based on the visiting frequency information of the person and the identity type of the person comprises at least one of:
	in response to that a time interval between the latest visiting time of the person and current time exceeds a second threshold and the identity type of the person is a customer, determining that the label information of the person indicates a loss; or

[Claim 10]	before determining the visiting frequency information of the person according to the historical visiting information corresponding to the person identity
information, further comprising:
	performing duplication eliminating processing on the person identity information; and 
	determining the visiting frequency information of the person according to the historical visiting information corresponding to the person identity information comprises:
	determining the visiting frequency information of the person according to historical visiting information corresponding to person identity information that is obtained by the duplication eliminating processing; and details thereof. These details exemplify the abstract idea(s) of a mental process (since the details include concepts performed in the human mind, including an observation, evaluation, judgment, and/or opinion) and a method of organizing human activity (since the details include examples of commercial or legal interactions, including advertising, marketing or sales activities or behaviors, and/or business relations and managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions). 
The gathering of data (including image information), evaluation of the data (including to identify a person from image information), and resulting judgment(s) may be performed in the human mind and/or with the use of pen and paper. The evaluated process is related to identifying a person, determining visiting history and frequency of the person, which, in effect, evaluates marketing information associated with a person (i.e., organizing human activity). Aside from additional elements generally recited in some of the claims (discussed below), most of the claims further recite details of the aforementioned abstract ideas.

No – Process claims 1-10 do not explicitly present any additional elements and are, thus, directed to the abstract ideas per se. Even though image identification is performed in these claims, it is noted that a human could perform image identification. Dependent claims 11-12 specify that processing the acquired image comprises an image template matching performed in an underlying database and claim 12 can create an image template in the database, which convey a general use of a database to store and retrieve data. Claim 13 sends label information of the person to a terminal device for display on the terminal device, which exemplify general data transmission and display (i.e., output) operations. 
Process claims 14-15 recite that the method is “applied to a terminal” (in the preamble of independent claim 14), that information is received from a server, and that the server obtains information. “Applied to a terminal” is limited to the preamble; therefore, it is not clear how the terminal is meant to be integrated with the body of the claims. Even if the terminal is interpreted as performing the display operations, only generic display operations are recited in the claims.

The claims as a whole merely describe how to generally “apply” the abstract idea(s) in a computer environment. The claimed processing elements are recited at a high level of generality and are merely invoked as a tool to perform the abstract idea(s). Simply implementing the abstract idea(s) on a general-purpose processor is not a practical application of the abstract idea(s); Applicant’s specification discloses that the invention may be implemented using general-purpose processing elements and other generic components (Spec: ¶¶ 62, 225, 234, 243, 249-251).  
The claims also generally receive, store, and/or output (e.g., display) data, which are examples of insignificant extra-solution activity (including, but not limited to, the examples set forth above)

No – As explained above, there is nothing in the claims as a whole that adds significantly more to the abstract idea(s). Evidence regarding operations of the additional elements that are well-understood, routine, and conventional is provided below.
MPEP § 2106.05(d)(II) sets forth the following:
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec…; TLI Communications LLC v. AV Auto. LLC…; OIP Techs., Inc., v. Amazon.com, Inc…; buySAFE, Inc. v. Google, Inc…; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc…
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
;…


		
Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 



Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute 

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Panigrahi (US 2019/0122250) in view of Hust et al. (US 9,972,023).
[Claim 1]	Panigrahi discloses a method of data processing, comprising:
performing image identification processing on an acquired image to obtain person identity information of a person comprised in the image (¶¶ 66, 69, 125-127);
	acquiring historical visiting information corresponding to the person identity
information (¶¶ 69, 126, 137-138);

	Panigrahi differentiates customers that are recognized patrons with a certain number of visits since a particular date (Panigrahi: fig. 9) from unrecognized patrons (Panigrahi: ¶ fig. 13). Panigrahi also explains that an order history of a patron, including a number of recent visits of a patron, items and times ordered, and total spent, may be used to alert staff to upsell opportunities, with a recognition that certain customers have greater tendencies to purchase more items and/or higher value items (Panigrahi: ¶¶ 137-138). Panigrahi does not explicitly disclose determining label information of the person based on the visiting frequency information of the person. Hust discloses that customers may be identified based on a customer quality score that conveys a lifetime value of the customer. Purchase trends reveal customer value information, including a recency of a customer’s last purchase, a frequency in which the customer purchases products through a marketplace (e.g., monthly orders), and/or an average value of the customer’s purchases. (Hust: col. 12: 40 – col. 13: 3) “Based on these factors, the marketplace server 103 calculates the customer quality score indicating the life time value of the customer. For example, a high score (e.g., above a threshold) may indicate that an associated customer is more valuable because the customer frequently makes high purchase transactions compared to other customers with a lower score…If a customer’s score indicates a high value customer, the vendor may modify product offerings specific to the customer. For example, if the vendor 107 determines that the customer is a high value customer and buys multiple products within a month each with 910 [an offer field] may be employed by wait staff to prompt the recognized patron to purchase more items or higher margin items…” (Panigrahi: ¶ 138) A patron’s order history and loyalty data are used to present upsell opportunities and offers to patrons (Panigrahi: ¶ 128), thereby implying that a person’s status as a patron (customer and/or member) and/or loyalty program member affect upsell opportunities and offers targeted to him/her. The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Panigrahi to perform the step of determining label information of the person based on the visiting frequency information of the person so that high value customers may be identified more readily and accurately so that these high value customers may be targeted with higher value product offerings, thereby increasing the odds of customer purchases (as suggested in Hust: col. 13: 1-3).
[Claim 2]	Panigrahi discloses wherein acquiring the historical visiting information corresponding to the person identity information comprises:
	determining an identity type corresponding to the person identity information, the
identity type comprising at least one of a member or a customer (figs. 9, 13 – A person may be recognized as a known patron or not, which is an example of identifying a person as a known customer; ¶¶ 71-72, 83 – Patrons may also be members of a loyalty program or not. A person may be recognized as both a member and a customer. A member may also be a recognized patron); and

information based on the identity type corresponding to the person identity information (¶¶ 53, 69, 83 – Loyalty members will additionally have loyalty-related information in their profiles. A member may also be a recognized patron).
[Claim 3]	Panigrahi discloses wherein acquiring the historical visiting information corresponding to the person identity information based on the identity type corresponding to the person identity information comprises:
	in response to that the identity type of the person is the customer, acquiring historical visiting information of the person, who corresponds to the person identity information, at a current visiting place (¶¶ 53, 69, 83 – Loyalty members will additionally have loyalty-related information in their profiles. A member may also be a recognized patron; ¶ 141 – Information may be gathered at each of multiple locations within a given domain and shared regarding known customers. This is facilitated when a person is a known customer and/or loyalty program member. “Consequently, and advantageously, once a patron is enrolled in the facial recognition system at one of the retail locations 1131 within a given domain 1130, the patron’s loyalty program data, demographic data, and stored payment method may be employed within any of the retail locations 1131 in that given domain 1130.” (¶ 141)).
[Claim 4]	Panigrahi discloses wherein acquiring the historical visiting information corresponding to the person identity information based on the identity type corresponding to the person identity information comprises:
	in response to that the identity type of the person is the member, acquiring historical visiting information of the person, who corresponds to the person identity 1131 within a given domain 1130, the patron’s loyalty program data, demographic data, and stored payment method may be employed within any of the retail locations 1131 in that given domain 1130.” (¶ 141)).
[Claim 5]	Panigrahi differentiates customers that are recognized patrons with a certain number of visits since a particular date (Panigrahi: fig. 9) from unrecognized patrons (Panigrahi: ¶ fig. 13). Panigrahi also explains that an order history of a patron, including a number of recent visits of a patron, items and times ordered, and total spent, may be used to alert staff to upsell opportunities, with a recognition that certain customers have greater tendencies to purchase more items and/or higher value items (Panigrahi: ¶¶ 137-138). Panigrahi does not explicitly disclose wherein the visiting frequency information of the person comprises at least one of: the number of visiting times of the person within a preset time period, and a time interval between the latest visiting time of the person and current time. Hust discloses that customers may be identified based on a customer quality score that conveys a lifetime value of the customer. Purchase trends reveal customer value information, including a recency of a customer’s last purchase, a frequency in which the customer purchases products through a marketplace (e.g., monthly orders), and/or an average value of the customer’s 103 calculates the customer quality score indicating the life time value of the customer. For example, a high score (e.g., above a threshold) may indicate that an associated customer is more valuable because the customer frequently makes high purchase transactions compared to other customers with a lower score…If a customer’s score indicates a high value customer, the vendor may modify product offerings specific to the customer. For example, if the vendor 107 determines that the customer is a high value customer and buys multiple products within a month each with a value of $50, the vendor may provide to the customer multiple product offerings each costing $50 rather than a single product at $30.” (Hust: col. 12: 50-56, col. 12: 61 – col. 13: 1) Similarly, in response to an order history, Panigrahi explains that “the data in field 910 [an offer field] may be employed by wait staff to prompt the recognized patron to purchase more items or higher margin items…” (Panigrahi: ¶ 138) A patron’s order history and loyalty data are used to present upsell opportunities and offers to patrons (Panigrahi: ¶ 128), thereby implying that a person’s status as a patron (customer and/or member) and/or loyalty program member affect upsell opportunities and offers targeted to him/her. The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Panigrahi wherein the visiting frequency information of the person comprises at least one of: the number of visiting times of the person within a preset time period, and a time interval between the latest visiting time of the person and current time so that high value customers may be identified more readily and accurately so that these high value customers may be 
[Claim 6]	Panigrahi differentiates customers that are recognized patrons with a certain number of visits since a particular date (Panigrahi: fig. 9) from unrecognized patrons (Panigrahi: ¶ fig. 13). Panigrahi also explains that an order history of a patron, including a number of recent visits of a patron, items and times ordered, and total spent, may be used to alert staff to upsell opportunities, with a recognition that certain customers have greater tendencies to purchase more items and/or higher value items (Panigrahi: ¶¶ 137-138). Panigrahi does not explicitly disclose wherein determining the label information of the person based on the visiting frequency information of the person comprises: in response to that the number of visiting times of the person within a preset time period is greater than or equal to a first threshold, determining that the label information of the person indicates a high frequency. Hust discloses that customers may be identified based on a customer quality score that conveys a lifetime value of the customer. Purchase trends reveal customer value information, including a recency of a customer’s last purchase, a frequency in which the customer purchases products through a marketplace (e.g., monthly orders), and/or an average value of the customer’s purchases. (Hust: col. 12: 40 – col. 13: 3) “Based on these factors, the marketplace server 103 calculates the customer quality score indicating the life time value of the customer. For example, a high score (e.g., above a threshold) may indicate that an associated customer is more valuable because the customer frequently makes high purchase transactions compared to other customers with a lower score…If a customer’s score indicates a high value customer, the vendor may modify product offerings specific 107 determines that the customer is a high value customer and buys multiple products within a month each with a value of $50, the vendor may provide to the customer multiple product offerings each costing $50 rather than a single product at $30.” (Hust: col. 12: 50-56, col. 12: 61 – col. 13: 1) Similarly, in response to an order history, Panigrahi explains that “the data in field 910 [an offer field] may be employed by wait staff to prompt the recognized patron to purchase more items or higher margin items…” (Panigrahi: ¶ 138) A patron’s order history and loyalty data are used to present upsell opportunities and offers to patrons (Panigrahi: ¶ 128), thereby implying that a person’s status as a patron (customer and/or member) and/or loyalty program member affect upsell opportunities and offers targeted to him/her. The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Panigrahi wherein determining the label information of the person based on the visiting frequency information of the person comprises: in response to that the number of visiting times of the person within a preset time period is greater than or equal to a first threshold, determining that the label information of the person indicates a high frequency so that high value customers may be identified more readily and accurately so that these high value customers may be targeted with higher value product offerings, thereby increasing the odds of customer purchases (as suggested in Hust: col. 13: 1-3).
[Claim 7]	Panigrahi differentiates customers that are recognized patrons with a certain number of visits since a particular date (Panigrahi: fig. 9) from unrecognized patrons (Panigrahi: ¶ fig. 13). Panigrahi also explains that an order history of a patron, including a number of recent visits of a patron, items and times ordered, and total spent, 103 calculates the customer quality score indicating the life time value of the customer. For example, a high score (e.g., above a threshold) may indicate that an associated customer is more valuable because the customer frequently makes high purchase transactions compared to other customers with a lower score…If a customer’s score indicates a high value customer, the vendor may modify product offerings specific to the customer. For example, if the vendor 107 determines that the customer is a high value customer and buys multiple products within a month each with a value of $50, the vendor may provide to the customer multiple product offerings each costing $50 rather than a single product at $30.” (Hust: col. 12: 50-56, col. 12: 61 – col. 13: 1) Similarly, in response to an order history, Panigrahi explains that “the data in field 910 [an offer field] may be employed by wait staff to prompt the recognized patron to purchase more items or higher margin items…” (Panigrahi: ¶ 138) A patron’s order 
[Claim 11]	Panigrahi discloses wherein performing the image identification processing on the acquired image to obtain the person identity information of the person comprised in the image comprises:
	processing the acquired image to determine whether an underlying database comprises an image template matching with the person comprised in the image (figs. 9, 11, 13; ¶¶ 66, 69, 83, 125-127 – A cloud manages communications among various servers, domains, and retail locations; therefore, it is understood that the corresponding image verification would be performed in a format, e.g., template, that is compatible to communicate among all systems and parties); and
	in response to that the underlying database has the image template matching with the person, taking person identity information corresponding to the matched image template as the person identity information of the person (figs. 9, 11, 13; ¶¶ 66, 69, 83, 
[Claim 12]	Panigrahi discloses wherein performing the image identification processing on the acquired image to obtain the person identity information of the person comprised in the image further comprises:
	in response to that the underlying database does not have the image template matching with the person, creating an image template corresponding to the person in the underlying database, and allocating a new person identity to the person (figs. 9, 11, 13; ¶¶ 66, 69, 125-127 – A cloud manages communications among various servers, domains, and retail locations; therefore, it is understood that the corresponding image verification would be performed in a format, e.g., template, that is compatible to communicate among all systems and parties; ¶¶ 83, 107, 112, 119 – A new and/or unrecognized person may enroll. Upon enrolling, a facial processor may assign a unique facial ID to each of the facial images for storage along with the enrollment data, as explained in ¶ 83).
[Claim 13]	Panigrahi discloses sending the label information of the person to a terminal device, such that the terminal device displays the label information of the person  (figs. 9, 13; ¶¶ 69, 83, 136-140 – Any information describing the visiting person is a label for the visiting person). The specifics of the label information are addressed in the rejection of the independent claim and the same rationale applies to the rejection of the dependent claim as well.

	receiving label information of a visiting person from a server (figs. 9, 10, 13; ¶¶ 69, 83, 136-140 – Any information describing the visiting person is a label for the visiting person); and
	displaying the label information of the person (figs. 9, 10, 13; ¶¶ 69, 83, 136-140 – Any information describing the visiting person is a label for the visiting person),
	wherein the label information of the person is obtained by the server (figs. 9, 13; ¶¶ 69, 83, 136-140 – Any information describing the visiting person is a label for the visiting person).
	Panigrahi differentiates customers that are recognized patrons with a certain number of visits since a particular date (Panigrahi: fig. 9) from unrecognized patrons (Panigrahi: ¶ fig. 13). Panigrahi also explains that an order history of a patron, including a number of recent visits of a patron, items and times ordered, and total spent, may be used to alert staff to upsell opportunities, with a recognition that certain customers have greater tendencies to purchase more items and/or higher value items (Panigrahi: ¶¶ 137-138). Panigrahi does not explicitly disclose wherein the label information of the person is obtained by the server based on visiting frequency information of the person. Hust discloses that customers may be identified based on a customer quality score that conveys a lifetime value of the customer. Purchase trends reveal customer value information, including a recency of a customer’s last purchase, a frequency in which the customer purchases products through a marketplace (e.g., monthly orders), and/or an average value of the customer’s purchases. (Hust: col. 12: 40 – col. 13: 3) “Based on 103 calculates the customer quality score indicating the life time value of the customer. For example, a high score (e.g., above a threshold) may indicate that an associated customer is more valuable because the customer frequently makes high purchase transactions compared to other customers with a lower score…If a customer’s score indicates a high value customer, the vendor may modify product offerings specific to the customer. For example, if the vendor 107 determines that the customer is a high value customer and buys multiple products within a month each with a value of $50, the vendor may provide to the customer multiple product offerings each costing $50 rather than a single product at $30.” (Hust: col. 12: 50-56, col. 12: 61 – col. 13: 1) Similarly, in response to an order history, Panigrahi explains that “the data in field 910 [an offer field] may be employed by wait staff to prompt the recognized patron to purchase more items or higher margin items…” (Panigrahi: ¶ 138) A patron’s order history and loyalty data are used to present upsell opportunities and offers to patrons (Panigrahi: ¶ 128), thereby implying that a person’s status as a patron (customer and/or member) and/or loyalty program member affect upsell opportunities and offers targeted to him/her. The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Panigrahi wherein the label information of the person is obtained by the server based on visiting frequency information of the person so that high value customers may be identified more readily and accurately so that these high value customers may be targeted with higher value product offerings, thereby increasing the odds of customer purchases (as suggested in Hust: col. 13: 1-3).

	displaying the label information of the person in a visiting notification interface for the person (figs. 9, 10, 13; ¶¶ 69, 83, 137-138 – Any information describing the visiting person is a label for the visiting person. Information describing a person may be displayed to staff and patrons, i.e., the person. The specifics of the label information are addressed in the rejection of the independent claim and the same rationale applies to the rejection of the dependent claim as well.)
[Claims 16-20]	Claims 16-20 recite limitations already addressed by the rejections of claims 1-5 above; therefore, the same rejections apply. 
Furthermore, Panigrahi discloses a memory, a processor, a computer program stored on the memory and capable of running on the processor (¶¶ 34-36). 

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Panigrahi (US 2019/0122250) in view of Hust et al. (US 9,972,023), as applied to claims 1 and 7 above, in view of Austin et al. (US 2002/0082920).
[Claim 8]	Panigrahi differentiates customers that are recognized patrons with a certain number of visits since a particular date (Panigrahi: fig. 9) from unrecognized patrons (Panigrahi: ¶ fig. 13). Panigrahi also explains that an order history of a patron, including a number of recent visits of a patron, items and times ordered, and total spent, may be used to alert staff to upsell opportunities, with a recognition that certain customers have greater tendencies to purchase more items and/or higher value items (Panigrahi: ¶¶ 137-138). Panigrahi does not explicitly disclose wherein determining the 103 calculates the customer quality score indicating the life time value of the customer. For example, a high score (e.g., above a threshold) may indicate that an associated customer is more valuable because the customer frequently makes high purchase transactions compared to other customers with a lower score…If a customer’s score indicates a high value customer, the vendor may modify product offerings specific to the customer. For example, if the vendor 107 determines that the customer is a high value customer and buys multiple products within a month each with a value of $50, the vendor may provide to the customer multiple product offerings each costing $50 rather than a single product at $30.” (Hust: col. 12: 50-56, col. 12: 61 – col. 13: 1) Similarly, in response to an order history, Panigrahi explains that “the data in field 910 [an offer field] may be employed by wait staff to prompt the recognized patron to purchase more items or higher margin items…” (Panigrahi: ¶ 138) A patron’s order history and loyalty data are used to present upsell opportunities and offers to patrons 
[0065] A merchant may also view inactive customers, such  as customers who have not purchased from the merchant within a predetermined time period, such as the last 30, 60, or 90 days, via an Incentive Customers module 418. A merchant may view the customers' names, identification information, last day at the merchant's place of business, the time period since the customer's last purchase (or visit), address  information, or phone information, for example. The merchant may use this information to target potentially "lost" customers and/or investigate why customer interest has dropped. Other customer segments may be identified and analyzed based on various customer characteristics, spending habits and other factors.

Austin segments both a top 10% of high spending customers as well as inactive (or “lost”) customers (Austin: ¶¶ 63-65). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Panigrahi wherein determining the label information of the person based on the visiting frequency information of the person and the identity type of the person comprises: in response to that a time interval between the latest visiting time of the person and current time exceeds a second threshold, determining the label information of the person based on the visiting frequency information of the person and the identity type of the person so that high value customers may be identified more readily and accurately so that these high value customers may be targeted with higher value product offerings, thereby increasing the odds of customer purchases (as 
[Claim 9]	Panigrahi differentiates customers that are recognized patrons with a certain number of visits since a particular date (Panigrahi: fig. 9) from unrecognized patrons (Panigrahi: ¶ fig. 13). Panigrahi also explains that an order history of a patron, including a number of recent visits of a patron, items and times ordered, and total spent, may be used to alert staff to upsell opportunities, with a recognition that certain customers have greater tendencies to purchase more items and/or higher value items (Panigrahi: ¶¶ 137-138). Panigrahi does not explicitly disclose wherein determining the label information of the person based on the visiting frequency information of the person and the identity type of the person comprises at least one of: in response to that a time interval between the latest visiting time of the person and current time exceeds a second threshold and the identity type of the person is a customer, determining that the label information of the person indicates a loss; or in response to that the time interval between the latest visiting time of the person and the current time exceeds the second threshold and the identity type of the person is a member, determining that the label information of the person indicates a deep sleep. Hust discloses that customers may be identified based on a customer quality score that conveys a lifetime value of the customer. Purchase trends reveal customer value information, including a recency of a customer’s last purchase, a frequency in which the customer purchases products through a marketplace (e.g., monthly orders), and/or an average value of the customer’s 103 calculates the customer quality score indicating the life time value of the customer. For example, a high score (e.g., above a threshold) may indicate that an associated customer is more valuable because the customer frequently makes high purchase transactions compared to other customers with a lower score…If a customer’s score indicates a high value customer, the vendor may modify product offerings specific to the customer. For example, if the vendor 107 determines that the customer is a high value customer and buys multiple products within a month each with a value of $50, the vendor may provide to the customer multiple product offerings each costing $50 rather than a single product at $30.” (Hust: col. 12: 50-56, col. 12: 61 – col. 13: 1) Similarly, in response to an order history, Panigrahi explains that “the data in field 910 [an offer field] may be employed by wait staff to prompt the recognized patron to purchase more items or higher margin items…” (Panigrahi: ¶ 138) A patron’s order history and loyalty data are used to present upsell opportunities and offers to patrons (Panigrahi: ¶ 128), thereby implying that a person’s status as a patron (customer and/or member) and/or loyalty program member affect upsell opportunities and offers targeted to him/her. Panigrahi and Hust do not explicitly disclose that a person is labeled in response to that a time interval between the latest visiting time of the person and current time exceeds a second threshold. However, Austin explains:
[0065] A merchant may also view inactive customers, such  as customers who have not purchased from the merchant within a predetermined time period, such as the last 30, 60, or 90 days, via an Incentive Customers module 418. A merchant may view the customers' names, identification information, last day at the merchant's place of business, the time period since the customer's last purchase (or visit), address  information, or phone information, for example. The merchant 

Austin segments both a top 10% of high spending customers as well as inactive (or “lost”) customers (Austin: ¶¶ 63-65). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Panigrahi wherein determining the label information of the person based on the visiting frequency information of the person and the identity type of the person comprises at least one of: in response to that a time interval between the latest visiting time of the person and current time exceeds a second threshold and the identity type of the person is a customer, determining that the label information of the person indicates a loss; or in response to that the time interval between the latest visiting time of the person and the current time exceeds the second threshold and the identity type of the person is a member, determining that the label information of the person indicates a deep sleep so that high value customers may be identified more readily and accurately so that these high value customers may be targeted with higher value product offerings, thereby increasing the odds of customer purchases (as suggested in Hust: col. 13: 1-3) while investigations may be performed to figure out why other customers have gone inactive (or are “lost”) in order to learn from their experiences and improve future marketing strategies to maintain more loyal customers and improve customer relations (as suggested in Austin: ¶¶ 63-65).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Panigrahi (US 2019/0122250) in view of Hust et al. (US 9,972,023), as applied to claim 1 above, in view of Sharma et al. (US 10,262,331).
[Claim 10]	Panigrahi discloses that determining the visiting frequency information of the person according to the historical visiting information corresponding to the person identity information comprises: determining the visiting frequency information of the person according to historical visiting information corresponding to person identity information (Panigrahi differentiates customers that are recognized patrons with a certain number of visits since a particular date (Panigrahi: fig. 9) from unrecognized patrons (Panigrahi: ¶ fig. 13). Panigrahi also explains that an order history of a patron, including a number of recent visits of a patron, items and times ordered, and total spent, may be used to alert staff to upsell opportunities, with a recognition that certain customers have greater tendencies to purchase more items and/or higher value items (Panigrahi: ¶¶ 137-138)). Panigrahi does not explicitly disclose:
	before determining the visiting frequency information of the person according to the historical visiting information corresponding to the person identity information, further comprising:
	performing duplication eliminating processing on the person identity information; and 
that determining the visiting frequency information of the person according to historical visiting information corresponding to person identity information is obtained by the duplication eliminating processing.
220, and merged with the new shopper profile data using the Shopper Profile Merger 803. If there is no matching shopper profile data, then a new temporary shopper profile data (SPD-2) can be created by the Shopper Profile Creator 802, and stored in the In-store Shopper DB 220.” (Sharma: col. 10: 12-19) Panigrahi allows for information to be gathered at each of multiple locations within a given domain and shared regarding known customers (Panigrahi: ¶ 141), thereby suggesting that it would be beneficial for Panigrahi to have one means of tracking a single person/customer at various locations. The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Panigrahi to perform the step of, before determining the visiting frequency information of the person according to the historical visiting information corresponding to the person identity information, further comprising: performing duplication eliminating processing on the person identity information; and such that determining the visiting frequency information of the person according to historical visiting information corresponding to person identity information is obtained by the duplication eliminating processing in order to more easily and conveniently identify duplicate information so that the enclosed information is not, in effect, double- or tripled-counted in order to minimize skew in the profile analysis. By eliminating duplicate data prior to performing analysis, such as determining the visiting frequency information of the person according to historical visiting information corresponding to person identity information, the actual profile data (including corresponding purchase statistics) would .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Karmali, Sarah. "How to Spot a VIP." Vogue. 15 July 2013. Retrieved from {URL: https://www.vogue.co.uk/article/vip-facial-recognition-technology-in-shops-and-hotels-identify-customers} – Discloses a facial recognition system used to allow staff members to identify customers who are to be provided with VIP treatment.
Ichikawa et al. (US 2013/0339181) – Recommends a cycle of visit frequency for customers.
Ogasawara (JP-2000099827-A) – Discloses that VIP customers may be identified upon entry into a store facility so that employees may give them appropriate VIP treatment and creates a temporary profile for customers who are new to a facility.
Jung et al. (KR-20170006356-A) – Identifies VIP customers and blacklisted customers as they enter a location.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA M DIAZ whose telephone number is (571)272-6733. The examiner can normally be reached M-F, 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUSANNA M. DIAZ/           Primary Examiner, Art Unit 3683